Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
	The IDS filed 3/8/2021 and 10/28/2021 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borikar (US 2016/0117279) in view of Regula (US 2012/0166690).

Regarding claim 1, Borikar teaches a computer device comprising: 
a first central processing unit (CPU) (figure 2: processing hosts 210-212); 
a network adapter (figure 2; PCIe devices 221-223) comprising a plurality of functional systems based on a virtualization technology [0037 – the PCIe device may be a SRIOV-capable device. The SRIOV device can be mapped to a single host representing a physical function and a set of virtual functions]; 
a bus (figure 2: PCIe switch); and 
an intermediate device (figure 2: VIC adapter) coupled to both the first CPU and the network adapter through the bus (figure 2; 0030 – a PCIe device can be connected to one of the hosts through a PCIe switch 230 and a VIC adapter 240) and configured to: obtain information about a first functional system of the functional systems [figure 10; 0042 - At 1040, the VIC adapter looks for SRIOV capability in any discovered device, and enables SRIOV capability (if present) for the device, for the number of VFs that are supported. At 1050, the VIC adapter associates BDF values to any discovered PCIe devices, including PFs and VFs. The bus addresses are associated with the BAR of the SRIOV-capable device. This allows the VIC adapter to access the register space of the device. BAR addresses are also assigned to the VFs, so that the register space of each individual VF can be accessed independently.]; and 
allocate a first address to the first functional system, wherein a management unit is configured to: obtain information about a first agent in the intermediate device [0042 – the VIC adapter sends the inventory to the CSM including the slot location and BDFs of the discovered devices]; allocate a second address to the first agent; and send first address information of the second address to the intermediate device, wherein the first agent corresponds to the first functional system, wherein the intermediate device is further configured to: establish a first correspondence between the first address information and second address information of the first functional system based on the first address information [0043 - At 1150, the VIC adapter dynamically builds one or more interfaces that connect the devices and virtual and physical functions to the appropriate hosts. At 1160, the VIC adapter enables SRIOV translation logic (shown as module 865 in FIG. 8), which translates configuration space transactions of the virtual functions to a configuration space of the physical function. This logic also maps the SRIOV-capable device to the appropriate host, as specified in the configuration file of the vNIC for that host.]; and 
forward a first packet between the first CPU and the network adapter based on the first correspondence [0046 - When the host tries to access the configuration space of a VF using the BDF value, the SRIOV translator module will translate the address appropriately to drive the virtual function or the physical function based on the mapping of the vNIC to the SRIOV-capable PCIe device. The translated address will, in turn, be translated to the device's address space using RNAXI translation. When the host tries to access the BAR of the virtual function mapped to it, the address gets converted to the firmware-translated address space of the device.].
However, Borika does not explicitly teach the bus being coupled to the first CPU. Instead, Borika teaches using a management unit to map CPUs in hosts to agent units in the intermediate device. 
In an analogous art, Regula teaches mapping CPUs in hosts to physical and virtual functions in a network adapter [0002 – sharing of single-root input/output virtualization devices by multiple roots. 0043 – a management processor virtualizes both the device in which it is operating (e.g. PCIe switch) and the physical functions of the multiroot shared SR-IOV endpoints attached to that device. because the device is virtualized, each sharing host sees a standard, transparent path to the endpoints in its virtual hierarchy. Virtualizing the physical functions of the SR-IOV endpoints allow them to be shared among multiple hosts. 0050 – the management processor discovers and enumerates the physical functions in each SR-IOV endpoint. Thereafter enumeration and configuration of the shared endpoints by the hosts is allowed to begin. 0051 – PCIe bus enumeration software running on a host can find at least one virtual physical function for each shared SR-IOV endpoint that exists only in the memory of the management processor. Thus, the virtual physical function in the management process acts as a proxy or agent for the physical function in the SR-IOV endpoint.]. 
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to apply the features of Regula into the teaching of Borika by mapping CPUs in hosts to physical and virtual functions in a network adapter in order to enable the hosts to provide themselves quick access to the functions.
 
Claim 2 is similar to claim 1, therefore is rejected under the same rationale. Claim 2 differs in that it further comprising a second CPU coupled to both the first CPU and the intermediate device through the bus. Nevertheless, this is taught by both Borika and Regular that teach two CPUs can access different functions of a shared network adapter (see Borika 0040; and Regula 0046). The motivation to combine is the same as claim 1 above. 
 
Regarding claim 3, Borika teaches the computer device of claim 2, wherein the second address information comprises bus device function (BDF) information of the first functional system and base address register (BAR) space address information of the first functional system, and wherein the first address information comprises BDF information of the first agent and BAR space address information of the first agent [0042 - the VIC adapter associates BDF values to any discovered PCIe devices, including PFs and VFs. The bus addresses are associated with the BAR of the SRIOV-capable device. This allows the VIC adapter to access the register space of the device. BAR addresses are also assigned to the VFs, so that the register space of each individual VF can be accessed independently. At 1060, the VIC adapter sends the inventory to the CSM, including the slot locations and BDFs of the discovered devices].

Regarding claim 4, Borika teaches the computer device of claim 1, further comprising a second CPU coupled to both the first CPU and the network adapter through the bus, wherein the network adapter is further configured to forward a second packet between the second CPU and a network (0043 - The mapping of functions to hosts in the case of a SRIOV-capable PCIe device is illustrated in FIG. 11, according to an embodiment. At 1110, the user determines which devices and functions are to be mapped to which hosts, based on applications supported by the devices and functions. At 1120, the user provides the locations of particular hosts and the identities of devices and functions that are to be mapped to these hosts. At 1130, the CSM forwards this mapping information to the VIC adapter, which receives the mapping.].

Regarding claim 5, Borika does not explicitly teach the computer device of claim 1, wherein the first CPU is configured to obtain information about a second agent in the intermediate device by enumerating the intermediate device. Nevertheless, this is taught by Regular [0051 - With CSR redirection, PCIe bus enumeration software running on a host can find at least one virtual physical function for each shared SR-IOV endpoint that exists only in the memory of the management processor.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the first configure the first CPU to obtain information about a second agent in the intermediate device by enumerating the intermediate device in order to allow the CPU to be configured according to rules defined (Regular, 0040).  

Regarding claim 6, Borika does not explicitly teach the computer device of claim 1, wherein the intermediate device is configured to obtain information about the first functional system in the network adapter by enumerating the network adapter. Nevertheless, this is taught by Regular [0051 - With CSR redirection, PCIe bus enumeration software running on a host can find at least one virtual physical function for each shared SR-IOV endpoint that exists only in the memory of the management processor.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the intermediate device to obtain information about the first functional system by enumerating the network adapter in order to allow the intermediate device to be configured according to rules defined (Regular, 0040).  

Regarding claim 7, Borika does not explicitly teach the computer device of claim 1, wherein the intermediate device comprises a first endpoint coupled to the first CPU, and wherein the intermediate device is further configured to configure information about the first agent in a first endpoint port based on the information about the first functional system. Nevertheless, this is taught by Regular [0043 - Redirecting CSRs to a management processor allows it to virtualize both the device in which it is operating (e.g., PCIe switch) and the physical functions of the multi-root shared SR-IOV endpoints attached to that device. Because the device is virtualized, each sharing host sees a standard, transparent path to the endpoints in its virtual hierarchy. Virtualizing the physical functions of the SR-IOV endpoints allows them to be shared among multiple hosts.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the intermediate device to configure information about the first agent in a first endpoint port based on the information about the first functional system in order to allow them to be shared among multiple hosts (Regular, 0043). 

Regarding claim 8, Borika teaches the computer device of claim 1, wherein the second address information comprises bus device function (BDF) information of the first functional system and base address register (BAR) space address information of the first functional system, and wherein the first address information comprises BDF information of the first agent and BAR space address information of the first agent [0042 - the VIC adapter associates BDF values to any discovered PCIe devices, including PFs and VFs. The bus addresses are associated with the BAR of the SRIOV-capable device. This allows the VIC adapter to access the register space of the device. BAR addresses are also assigned to the VFs, so that the register space of each individual VF can be accessed independently. At 1060, the VIC adapter sends the inventory to the CSM, including the slot locations and BDFs of the discovered devices].

Regarding claim 9, Borika teaches the computer device of claim 1, wherein the network adapter supports a single-root input/output virtualization (SR-IOV) function, and wherein the first functional system comprises a physical function or a virtual function [0037 – The SRIOV device can be mapped to a single host representing a physical function and a set of virtual functions.].

Claims 10-13 are similar to claims 1, 2, 6, 7, respectively, therefore are rejected under the same rationale. 


Regarding claim 14, Borika does not explicitly teach the intermediate device of claim 13, wherein the instructions further cause the intermediate device to be configured to establish the first correspondence based on the first address information from the first CPU. Nevertheless, this taught by Regula [0043 - Redirecting CSRs to a management processor allows it to virtualize both the device in which it is operating (e.g., PCIe switch) and the physical functions of the multi-root shared SR-IOV endpoints attached to that device. Because the device is virtualized, each sharing host sees a standard, transparent path to the endpoints in its virtual hierarchy. Virtualizing the physical functions of the SR-IOV endpoints allows them to be shared among multiple hosts.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the intermediate device to be configured to establish the first correspondence based on the first address information from the first CPU in order to allow them to be shared among multiple hosts (Regular, 0043). 

Regarding claim 15, Borika does not explicitly teach the intermediate device of claim 12, further comprising an endpoint port coupled to the controller, wherein the intermediate device is coupled to the first CPU using the endpoint port, wherein the endpoint port comprises pre-determined information about the first agent, and wherein the instructions further cause the intermediate device to be configured to establish a second correspondence between the first address information and the third address information based on the first address information from the first CPU. Nevertheless, this taught by Regula [0043 - Redirecting CSRs to a management processor allows it to virtualize both the device in which it is operating (e.g., PCIe switch) and the physical functions of the multi-root shared SR-IOV endpoints attached to that device. Because the device is virtualized, each sharing host sees a standard, transparent path to the endpoints in its virtual hierarchy. Virtualizing the physical functions of the SR-IOV endpoints allows them to be shared among multiple hosts.]. Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the intermediate device to be coupled to the endpoint using the endpoint port in order to allow them to be shared among multiple hosts (Regular, 0043). 

Claims 16-20 are similar to claims, 1, 5-8, respectively, therefore are rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Schimke et al., US 2019/0377646 – generating virtual function pool for SR-IOV adapter and creating path from VNIC driver to a target network.
2. Liguori, US 10,452,570 -  providing an enhanced PCIe endpoint the represents PFs and VFs.
3. Kishore et al., CN 102576349 – agents for functional unit in PCIe.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442